Exhibit 10.2
First Amendment to Restated Employment Agreement
     This First Amendment to Restated Employment Agreement is made effective on
the 31th day of July 2009, between Coeur d’Alene Mines Corporation (“Company”)
and K. Leon Hardy (“Employee”).
     Whereas, the parties executed an Employment Agreement dated July 1, 2008
(the “Employment Agreement”), and
     Whereas the Employment Agreement was further amended and then subsequently
restated effective December 31, 2008 (“Restated Employment Agreement”) whereby
the current term runs through June 30, 2010, and
     Whereas the parties desire to further extend the term of the Restated
Employment Agreement as contemplated by the Restated Employment Agreement and as
set forth below;
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained to be kept and performed by the parties hereto, the parties agree as
follows:
1. Term Of Employment. The Restated Employment Agreement shall be amended in
Section 2 to read that the term of employment shall be extended to the 31st day
of July 2011, unless sooner terminated as provided in the Restated Employment
Agreement. It is further agreed that the Restated Employment Agreement may be
further considered for an additional one year extension during the month of
July, 2010 to the end that the parties may once again be bound to a two year
duration of the Agreement. It is understood, however, that termination can occur
in accordance with the provisions of paragraph 7 of the Restated Employment
Agreement, notwithstanding anything to the contrary in this First Amendment to
the Restated Employment Agreement.
2. Compensation. The Restated Employment Agreement shall be amended in Section 3
(c) to read that the Employee shall have an opportunity to earn a bonus during
each calendar year targeted to be 45% of Employee’s then current annual salary,
which, at the date of this Agreement, is the potential sum of $103,500 and a
maximum of $207,000 (AIP). In addition, Employee shall be eligible to earn an
award under the Company’s long-term incentive plan with a target level of 140%
or a potential $322,000(LTIP). Such bonuses are at the discretion of the board
of directors

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Restated Employment Agreement as of the day and year first written above.
Coeur d’Alene Mines Corporation

              By   /s/ Dennis E. Wheeler     Dennis E. Wheeler, President and
CEO              /s/ K. Leon Hardy     Employee              

 